          Case 3:16-cv-02787-WHO Document 466 Filed 03/22/19 Page 1 of 4



 1   [COUNSEL LISTED ON SIGNATURE PAGE]

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO DIVISION

11   HUAWEI TECHNOLOGIES CO., LTD.,                     Case No. 16-cv-02787-WHO
     HUAWEI DEVICE USA, INC., and
12   HUAWEI TECHNOLOGIES USA, INC.,
                                                        JOINT STIPULATION AND ORDER
13                Plaintiffs / Counterclaim-            FOR DISMISSAL WITH PREJUDICE
                  Defendants,
14
     v.
15
     SAMSUNG ELECTRONICS CO., LTD.,
16   SAMSUNG ELECTRONICS AMERICA,
     INC.,
17
                  Defendants / Counterclaim-
18                Plaintiffs,

19                and

20   SAMSUNG RESEARCH AMERICA, INC.,

21                Defendant,

22   v.

23   HISILICON TECHNOLOGIES CO., LTD.,

24                Counterclaim-Defendant.

25

26

27

28

                                                  1
                        STIPULATED DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
         Case 3:16-cv-02787-WHO Document 466 Filed 03/22/19 Page 2 of 4



 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs and Counterclaim-

 2   Defendants Huawei Technologies Co., Ltd., Huawei Device USA, Inc., Huawei Technologies USA,

 3   Inc., and HiSilicon Technologies Co., Ltd. (collectively, “Huawei”) and Defendants and

 4   Counterclaim-Plaintiffs Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and

 5   Samsung Research America, Inc. (collectively, “Samsung”), hereby stipulate, in consideration of a

 6   negotiated settlement executed by them, to the dismissal with prejudice of this action, including all

 7   claims and counterclaims stated herein against all parties, with each party to bear its own attorney’s

 8   fees and costs.

 9

10    Dated: March 22, 2019                               Respectfully Submitted,
11    By: /s/ Michael J. Bettinger                        By: /s/ Charles K. Verhoeven
12
      Michael J. Bettinger (SBN 122196)                   Charles K. Verhoeven (Cal. Bar No. 170151)
13    mbettinger@sidley.com                               charlesverhoeven@quinnemanuel.com
      Irene Yang (SBN 245464)                             David A. Perlson (Cal. Bar No. 209502)
14    irene.yang@sidley.com                               davidperlson@quinnemanuel.com
      SIDLEY AUSTIN LLP                                   QUINN EMANUEL URQUHART &
15
      555 California Street, Ste. 2000                    SULLIVAN, LLP
16    San Francisco, California 94104                     50 California Street, 22nd Floor
      Telephone: +1 415 772-1200                          San Francisco, California 94111
17    Facsimile: +1 415 772-7400                          Tel: 415-875-6600
                                                          Fax: 415-875-6700
18    David T. Pritikin (pro hac vice)
19    dpritikin@sidley.com                                Kevin Johnson (Cal. Bar No. 177129)
      David C. Giardina (pro hac vice)                    kevinjohnson@quinnemanuel.com
20    dgiardina@sidley.com                                Victoria Maroulis (Cal. Bar No. 202603)
      Douglas I. Lewis (pro hac vice)                     victoriamaroulis@quinnemanuel.com
21    dlewis@sidley.com                                   QUINN EMANUEL URQUHART &
      John W. McBride (pro hac vice)                      SULLIVAN, LLP
22    jwmcbride@sidley.com                                555 Twin Dolphin Drive, 5th Floor
23    SIDLEY AUSTIN LLP                                   Redwood Shores, California 94065
      One South Dearborn                                  Tel: 650-801-5000
24    Chicago, Illinois 60603                             Fax: 650-801-5100
      Telephone: +1 312 853 7000
25    Facsimile: +1 312 853 7036                          Attorneys for Samsung Electronics Co., Ltd.,
                                                          Samsung Electronics America, Inc., and
26    Attorneys for Huawei Technologies Co., Ltd.,        Samsung Research America, Inc.
27    Huawei Device USA, Inc., Huawei
      Technologies USA, Inc., and HiSilicon
28    Technologies Co., Ltd.

                                                      2
                           STIPULATED DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
         Case 3:16-cv-02787-WHO Document 466 Filed 03/22/19 Page 3 of 4



 1                                                 ORDER

 2            Pursuant to stipulation, IT IS SO ORDERED.

 3

 4   Dated:                       , 2019
                                                         Honorable William H. Orrick
 5                                                       United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
                           STIPULATED DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
         Case 3:16-cv-02787-WHO Document 466 Filed 03/22/19 Page 4 of 4



 1                                             ATTESTATION
 2
            Pursuant to Civil L.R. 5-1(i)(3), the filer of this document attests that concurrence in the
 3
     filing of this document has been obtained from the other signatories above.
 4

 5    Dated: March 22, 2019                               By: /s/ Nathan A. Greenblatt
 6                                                            Nathan A. Greenblatt

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4
                           STIPULATED DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
